Citation Nr: 1200540	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for gouty arthritis of the feet, to include as secondary to service-connected impetigo of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim.  

The Board most recently remanded the claim in May 2011 for additional development and to address due process concerns.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  


FINDING OF FACT

Gouty arthritis of the feet did not onset in service, is not causally related to service, and was not caused or aggravated by service-connected impetigo of the feet.  


CONCLUSION OF LAW

The criteria for service connection for gouty arthritis of the feet, to include as secondary to service-connected impetigo of the feet, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002) 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2011).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for gouty arthritis of his feet.  He asserts that symptoms shown in service were manifestations of gouty arthritis that were misdiagnosed as tinea pedis; or, that gouty arthritis was treated with his dermatophytosis condition while in the service.  The Veteran also seeks entitlement to service connection for gouty arthritis of his feet as secondary to his service-connected impetigo of the feet.

Service treatment records reveal that the Veteran reported that his feet sweat when nervous at the time of a November 1965 entrance examination.  Clinical evaluation of his feet, however, was normal at that time.  The service treatment records are devoid of reference to complaint of, or treatment for, any findings or histories of gout or symptoms suggestive of gout (i.e. swelling or joint pain).  They do reveal that the Veteran sought treatment in mid-September 1968 for dermatophytosis pedis with secondary pyoderma of the right great toe.  After a week of treatment, the condition was not improving and he was admitted to a hospital for further treatment.  The final diagnosis was tinea pedis of the bilateral feet.  An April 1969 examination report reflects normal findings for the feet and negative histories as to swollen or painful joints, foot trouble, arthritis, or bone, joint, or other deformity.  

The post-service medical evidence of record reveals that the Veteran was hospitalized for a purulent infection of both feet in January 1976, at which time he was diagnosed was impetigo of the feet.  A May 1976 rating decision granted service connection for impetigo of the feet. 

A December 2000 VA treatment record reflects the Veteran's history of painful feet.  After examination, the Veteran was diagnosed with gout.  A March 2001 VA treatment record reflects the Veteran's history of swollen and painful left foot, specifically the left big toe.  After examination, the Veteran was assessed with chronic left foot pain.  X-ray images revealed advanced destructive degenerative changes of the intertarsal joints and some fragmentation of the navicular bone which appeared to be compatible with a neuropathic osteoarthropathy.  A July 2001 VA examination record reflects the Veteran's history of being diagnosed with gout approximately one year earlier.   

Subsequent VA treatment records reflect findings of and treatment for gout.  See e.g., August 2003, April and August 2007, and April 2009 VA treatment records.  

A June 2005 VA examination record reflects the Veteran's history of being hospitalized in 1968 for impetigo of the feet and in the 1980s for gout.  The Veteran reported that he has been on medication for gout since the hospitalization.  He also reported that he has suffered from gout since 1968.  After examination, the Veteran was diagnosed with gouty arthritis of the feet.  The examiner reported that the Veteran's current foot condition was at least as likely as not the result of his in-service athlete's foot and tinea pedis.  In an addendum, the examiner stated that he misunderstood the question about the foot condition.  He reported that he meant to say that the gouty arthritis was not secondary to the tinea pedis or fungal infection.  Instead, he meant to say that the tinea pedis infection was as likely as not related to the Veteran's activity during service.  The examiner explained that gouty arthritis was a genetically hereditary disease.  However, he believed the exacerbation of its symptoms was as likely as not related to the Veteran's activities during service.   

Another VA examination was conducted in May 2010.  The record reflects the Veteran's in-service treatment for cutaneous lesions with swelling and pain in 1968.  It also reflects the Veteran's history of gout beginning in 1978.  The examiner reported that the episode of pain and inflammation of the feet during service was "of cutaneous/skin origin comparable to a flare-up of tinea pedis/athlete's foot with no evidence whatsoever to support a history of gout dating to military service or with onset in association with military service."  The examiner added that the Veteran's onset of gout was many years after service with no relation to military service whatsoever.  In an addendum, the examiner noted that he had reviewed the entire claims file.  

The Board remanded the claim in May 2011 in order to obtain a medical opinion regarding the claim for service connection on a secondary basis.  The requested opinion was obtained in August 2011.  After reviewing the Veteran's claims folder, it was the VA examiner's opinion that gouty arthritis was not caused by or a result of, and not aggravated by, impetigo of the feet.  The examiner explained that impetigo is a cutaneous lesion caused by an infectious process and gout is an inflammation of the joints caused by a buildup of uric acid in the bloodstream.  The examiner noted that these are two distinct and separate conditions; the first is caused by infection and the second by inadequate metabolism of uric acid.  The examiner further explained that there is no medical connection between these two conditions.  The examiner added that this was well stated by the original examining physician (May 2010 VA examiner) and included a quote of that examiner's findings.  The August 2011 VA examiner concluded by stating that aggravation of gout that was not diagnosed until many years after military service cannot have been aggravated by a condition that occurred prior to the onset of gout (a condition that was not present cannot have been aggravated).  

After review of the evidence, the Board finds that service connection is not warranted on a direct basis as the evidence does not suggest that the currently diagnosed gouty arthritis of the feet onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that a gouty arthritis onset in service or existed continuously since service.  The service treatment and examination records reflect no histories or findings suggestive of gouty arthritis and the first post-service evidence of such a condition dates more than 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that the Veteran has reported that he was hospitalized for gout in the 1980s.  Although the Veteran is competent to report his medical history, the Board finds the history is not credible, and thus not probative, as it is contradicted by the record.  More specifically, while the claims folder includes medical records dating from the 1970s forward, the evidence reflects no treatment or history of gout prior to 2000.  Thus, the Board finds the first evidence of the condition dates in 2000, 30 years after separation, when the Veteran reported a history of painful feet and was diagnosed with gout.

The Board acknowledges that the Veteran has reported that he has had gouty arthritis since service and that his in-service symptoms, which were attributed to a skin disorder affecting the feet, were actually symptoms of gouty arthritis.  He has not provided any competent evidence, however, which would suggest the existence of gout during service, such as a history that he had symptoms which have been attributed to gout during service or medical evidence that the in-service feet symptoms are possible symptoms of gout.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In the absence of such evidence, the Board finds the Veteran's assertions are neither competent nor probative evidence of the existence of gouty arthritis during service.  

Furthermore, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed gouty arthritis and service.  The Board acknowledges that the June 2005 VA examiner opined that the exacerbations of gouty arthritis were as likely as not related to the Veteran's activity during service.  The examiner does not provide an explanation for this determination, however, or indicate that he reviewed the service treatment records or the claims file, and it appears that his opinion was based solely on the Veteran's history of gout since 1968.  In this case, the medical evidence contains no evidence of gout, to include history of gout, prior to December 2000, and based on the lack of corroboration of gout during service and the lack of an explanation from the examiner as to how he determined the Veteran had exacerbations of gout during service, the Board finds the opinion lacks any probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts that formed the basis for the opinion).  In contrast, the Board finds the negative opinion provided by the May 2010 examiner is highly probative because it is based on review of the record and discussion with the Veteran and supported by a rationale.  

In sum, the probative evidence does not indicate that gouty arthritis of the feet onset during service or that it is causally related to service; thus, service connection on a direct basis is not warranted.  

Regarding the issue of secondary service connection, the evidence does not include any probative evidence, such as opinions or studies, linking gouty arthritis of the feet to the service-connected impetigo.  The Board acknowledges that the June 2005 VA examination report reflects an opinion that the Veteran's current foot condition was at least as likely as not the result of his in-service athlete's foot and tinea pedis.  The examiner subsequently clarified that he was not talking about the gouty arthritis, however, and he reported that the gout was not secondary to the service-connected skin disorder.  Based on this clarification, the Board finds the initial opinion lacks probative value.  

The Board also acknowledges that the Veteran contends that a link exists between the gouty arthritis and the impetigo.  The Veteran has not provided any medical evidence in support of this contention, however, and as a layperson, he is not competent to make such a determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Moreover, the examiner who provided the August 2011 opinion indicated that gout and impetigo are two distinct and separate conditions.  The examiner explained that impetigo is caused by infection and that gout is caused by inadequate metabolism of uric acid.  Following this explanation, the examiner stated that there is no medical connection between these two conditions.  While the Board acknowledges the VA examiner's concluding statement that aggravation of gout that was not diagnosed until many years after military service cannot have been aggravated by a condition that occurred prior to the onset of gout appears contradictory since the claim for service connection on a secondary basis presumes, in this case, that gout onset after impetigo, it finds that the prior statement that there is no medical connection between these two conditions clears any confusion.  This is so because this statement establishes that gouty arthritis of the feet could not have been caused by or aggravated by impetigo absent a medical connection.  This statement was supported by adequate rationale, namely the examiner's explanation that the causes of these conditions make them distinct and separate.  As such, this opinion is afforded high probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  

In this case, the competent and probative evidence does not suggest that service-connected impetigo of the feet caused or aggravated the Veteran's gouty arthritis; thus, service connection on a secondary basis must be denied.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for gouty arthritis of the feet.  The evidence of record does not indicate such a disability had its onset during active service or is in any way related to service, or that it is due to or the result of service-connected impetigo of the feet.  In light of the foregoing, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in letters dated December 2004 and August 2009 and the claim was readjudicated in an October 2009 supplemental statement of the case.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and he was afforded appropriate VA examinations in connection with his claim.  Moreover, the Board is satisfied that there has been substantial compliance with the remand directives issued in its May 2011 decision as the requested medical opinion was obtained in August 2011.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for gouty arthritis of the feet, to include as secondary to service-connected impetigo of the feet, is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


